Citation Nr: 1455286	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-30 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right calcaneal spur (right ankle disability).

2.  Entitlement to an initial compensable rating prior to April 12, 2010, for residuals of left lateral malleolus fracture (left ankle disability), and in excess of 10 percent thereafter.

3.  Entitlement to service connection a right hip condition.

4.  Entitlement to service connection for a left hip condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to February 1965.

This appeal comes before the Department Veterans Affairs (VA) Board of Veterans Appeals (Board) from a December 2009 rating decision of the VA Regional Office in New York, New York that denied service connection for a left and right hip condition, and granted service connection for bilateral ankle disabilities.  Specifically, the rating established a 10 percent rating for right calcaneal spur, claimed as a leg condition, and a noncompensable rating for old left lateral malleolus fracture, claimed as a leg condition.  The Veteran appealed these initial ratings.

During the course of the appeal, in June 2013 the Veteran was assigned a 10 percent rating for his left ankle disability, effective April 12, 2010.  As this increase did not represent a full grant the benefits sought, the Veteran's appeal was not abrogated and the matter remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The Veteran's right ankle disability has been manifested by moderate but not marked limitation of motion throughout the entire appeal period.   

2.  The Veteran's left ankle disability has not been manifested by moderate limitation of motion or actually painful joints due to healed injury prior to April 12, 2010, or by marked limitation of motion thereafter.   

3.  A current right hip condition has not been shown by the competent evidence of record at any time during the pendency of this appeal.

4.  A current left hip condition has not been shown by the competent evidence of record at any time during the pendency of this appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a right ankle disability have not been met or approximated at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2014).

2.  The criteria for a compensable disability rating prior to April 12, 2010, and 10 percent thereafter for a left ankle disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5270-5274 (2014).

3.  A right hip condition was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  A left hip condition was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2009, prior to the December 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2014), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  All identified and available service and post-service treatment records have been secured.  

Also, the Veteran was provided with multiple VA examinations for his left and right ankle disabilities.  Review of these examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the severity of his disabilities, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination report are adequate for purposes of rendering a decision in the instant appeals.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Regarding his claimed hip conditions, the Veteran has not been afforded an examination.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met for the Veteran's claimed hip conditions because there is no competent evidence that the Veteran has a current left or right hip condition, that he has signs of symptoms of the same, or that he incurred a left or right hip injury in service.  Thus, remand for a VA examination is not necessary.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has not requested a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.

Increased Rating Laws - Left and Right Ankles

The Veteran essentially contends that right and left ankle disabilities are more disabling than contemplated by the current evaluations. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2014).

Here, because the question for consideration is the propriety of the evaluations assigned, evaluation of the medical evidence and consideration of the appropriateness of further "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  The veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 (1993). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).
The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).
With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).  

The Board has evaluated the Veteran's right and left ankle disabilities under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2014).

The Veteran's right ankle disability is rated at 10 percent under Diagnostic Code 5271, and the Veteran's left ankle was initially rated noncompensable under Diagnostic Code 5262, however is currently evaluated using the Diagnostic Codes pertaining to the ankle, including Diagnostic Code 5271, since no malunion or nonunion of the tibia and fibula has been shown. 

Under Diagnostic Code 5271 (ankle, limited motion), marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

For purposes of VA compensation, normal dorsiflexion of the ankle is zero to 20 degrees and normal ankle plantar flexion is zero to 45 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II (2014).

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2014).

Analysis-Right Ankle

In November 2009, the Veteran was afforded a VA examination for the purpose of establishing service connection for his ankle disabilities.  The examiner noted that the Veteran had flare-ups of varying severity, frequency and duration, but did not further specify.  The Veteran did not use any assistive devices.  The Veteran noted he experienced pain on his job.  There was no malunion or nonunion of any bones present.  There was tenderness of the right ankle anteriorly.  The Veteran experienced painful motion upon range of motion of the right ankle, as well as weakness.  He did not have ankylosis or shortening of the leg.  He did not have genu recurvatum or malunion of the os calcis.  Range of motion was 0 to 15 degrees for right ankle dorsiflexion.  Plantar flexion was 0 to 30 degrees for the right ankle.  The examiner noted that there was no additional limitation of range of motion with repetitive testing.  

In June 2013, the Veteran was afforded another VA examination.  The Veteran reported flare-ups.  His right ankle plantar flexion ended at 45 degrees and there was no objective evidence of painful motion.  Right ankle dorsiflexion ended at 20 degrees and there was no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing.  At the end of this testing right ankle plantar flexion ended at 45 degrees and dorsiflexion ended at 20 degrees.  The Veteran did not demonstrate limitation of range of motion upon repetitive testing.  The ankle demonstrated laxity or ankylosis.  The Veteran did not have malunion of calcaneus or talus, or a talectomy.  The examiner noted that the Veteran's ankle condition did not have such functional impairment that amputation with prosthesis would equally serve the Veteran.  

The Veteran was most recently afforded a VA examination in March 2014.  The Veteran again reported flare-ups with pain aggravation after prolonged ambulation.  Right plantar flexion ended at 45 degrees and there was no objective evidence of painful motion.  Right ankle dorsiflexion ended at 20 degrees and there was no objective evidence of painful motion.  The Veteran was able to perform repetitive testing with no additional limitation of range of motion.  Regarding functional loss, the Veteran demonstrated less movement than normal bilaterally and mild varus bilaterally.  The Veteran demonstrated no laxity, ankylosis, or malunion of the calcaneus or talus.  The examiner noted that the Veteran's right ankle condition did not impact his ability to work.  He had increased pain during flare-ups but no additional limitation of motion.  

Having reviewed the complete record, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for his service-connected right ankle disability for the entire period on appeal.  In order to receive a 20 percent rating under Diagnostic Code 5271, the Veteran must demonstrate marked limitation of motion of the ankle.  The Veteran has demonstrated right ankle plantar flexion between 30 and 45 degrees and right ankle dorsiflexion between 15 and 20 degrees.  His plantar flexion has been two-thirds of normal range of motion, and his dorsiflexion has been nearly normal throughout the appeal.  

The Board also has considered functional loss and the Veteran and his representative's contentions that functional loss was not adequately considered.  See October 2014 Statement of Accredited Representative.  The March 2014 examiner stated that the Veteran did have some functional impairment or loss including less moment then normal and mild varus.  Significantly, although the VA examiner noted the Veteran suffered from functional loss, he did not find that range of motion of the right ankle was additionally limited by pain, fatigue, weakness, lack of endurance or other factors.  Similarly, the June 2013 VA examiner found that the Veteran did not suffer from less movement than normal, weakened movement, and pain on movement, excess fatigability, incoordination, impaired ability, swelling, deformity, or instability in the right ankle.  The Board recognizes that the Veteran experiences pain during range of motion; however significantly the Veteran did not have additional limitation of range of motion of the ankles following repetitive use testing due to that pain.  The March 2014 VA examiner specifically noted the Veteran had increased pain during flare-ups but there was no additional range of mention or functional loss during flare-ups and that the Veteran's ankle conditions did not impact his ability to work.  Competent medical evidence reflects that the currently assigned 10 percent rating properly compensates him for the extent of any functional loss resulting from any such symptoms.  Under these circumstances, the Board finds that the 10 percent rating assigned contemplates the degree of functional loss due to the right ankle disability, and additional functional impairment such as to warrant a higher rating is not shown for the right ankle.  Cf. DeLuca, 8 Vet. App. at 202.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, no other arguably applicable Diagnostic Code would provide a separate or higher rating.  As the Veteran does not have arthritis in his right ankle, Diagnostic Codes 5003 and 5010 are not appropriate.  Additional compensable evaluations are available for ankylosis of the ankle, and ankylosis of the subastragalar, or tarsal joints under Diagnostic Codes 5270 and 5272, respectively.  Ankylosis occurs when there is no movement in the joint.  As discussed above, the examiners in all the examinations stated the Veteran's right ankle was not ankylosed, and the Veteran retains motion in his right ankle.  Thus, the ankle cannot be considered ankylosed.  In addition, additional compensable evaluations are available under Diagnostic Codes 5273 and 5274 for, respectively, malunion of the os calcis (calcaneus) or astragalus (talus), and astragalectomy.  There is no medical evidence or other suggestion that the Veteran would meet the criteria for a rating under these Diagnostic Codes.

In short, the preponderance of the evidence is against the claims for an increased ratings for the right ankle disability; therefore, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim must be denied.  



Analysis-Left Ankle

In November 2009, the Veteran was afforded a VA examination for the purpose of establishing service connection for his ankle disabilities.  The examiner noted that the Veteran had flare-ups of varying severity, frequency and duration, but did not further specify.  The Veteran did not use any assistive devices.  The Veteran noted he experienced pain on his job.  There was no malunion or nonunion of any bones present.  He did not have ankylosis or shortening of the leg.  He did not have genu recurvatum or malunion of the os calcis.  Range of motion was 0 to 20 degrees for left dorsiflexion.  Plantar flexion was 0 to 45 degrees for the left ankle.  The examiner noted that there was no additional limitation of range of motion with repetitive testing.

In April 2010, the Veteran was afforded another examination for his left ankle.  The examiner noted a history of flare-ups that were variable in severity, frequency and duration, leading to increased pain and some additional limitation, although the degree could not be specified.  The Veteran still did not use any assistive devices.  There was no evidence of malunion or nonunion and no evidence of ankylosis, shortening of the leg, or genu recurvatum.  Upon examination the ankle showed pronation with pain starting at 10 degrees with repetitive movement.  There was tenderness at the left lateral malleolus of the ankle.  The Veteran also showed slight weakness with left dorsiflexion muscle power at 4/5.  There was no additional limitation of range of motion with repetitive use.  The RO assigned a 10 percent disability rating from the date of this examination based on painful motion of the ankle and the provisions of 38 C.F.R. § 4.59.  

In June 2013, the Veteran was afforded another VA examination.  The Veteran reported flare-ups.  Left ankle plantar flexion ended at 35 degrees and evidence of painful motion began at 35 degrees.  Left ankle dorsiflexion ended at 20 degrees and objective evidence of painful motion began at 20 degrees.  The Veteran was able to perform repetitive use testing.  At the end of this testing left ankle plantar flexion ended at 45 degrees and dorsiflexion ended at 20 degrees.  The Veteran did not demonstrate limitation of range of motion upon repetitive testing but did demonstrate functional loss for the left ankle including less movement than normal, weakened movement, and pain on movement.  The ankle did not demonstrate laxity or ankylosis.  The Veteran did not have malunion of calcaneus or talus, or a talectomy.  The examiner noted that the Veteran's ankle conditions did not have such functional impairment that amputation with prosthesis would equally serve the Veteran.  

The Veteran was most recently afforded a VA examination in March 2014.  The Veteran again reported flare-ups with pain aggravation after prolonged ambulation.  Left ankle plantar flexion ended at 35 degrees and objective evidence of painful motion began at 35 degrees.  Left ankle dorsiflexion ended at 10 degrees with objective evidence of painful motion beginning at 10 degrees.  The Veteran was able to perform repetitive testing with no additional limitation of range of motion.  Regarding functional loss, the Veteran demonstrated less movement than normal bilaterally, pain on movement of the left ankle, and mild varus bilaterally.  The Veteran demonstrated no laxity, ankylosis, or malunion of the calcaneus or talus.  The examiner noted that the Veteran's left ankle condition did not impact his ability to work.  He had increased pain during flare-ups but no additional limitation of motion.  

First, regarding the left ankle, the Board finds that a compensable rating prior to April 12, 2010 is not warranted.  In order to receive a 10 percent rating under Diagnostic Code 5271, the Veteran must demonstrate moderate limitation of motion of the ankle.  During testing in November 2009, the Veteran's left ankle displayed full range of motion with no additional limitation on repetitive testing.  Nor can an earlier compensable rating be assigned under the provisions of 38 C.F.R. § 4.59.  The purpose of that provision is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitlement to at least the minimum compensable rating.  While the 2009 examiner noted evidence of pain with the right ankle dorsiflexion and evidence of tenderness in the right ankle, no such pain was noted at that point in the left ankle.  The first objective evidence of pain in the left ankle was next noted at the April 12, 2010 VA examination, the date from which a 10 percent rating has been properly assigned.  

Next, having reviewed the complete record, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for his service-connected left ankle disability for the entire period on appeal.  In order to receive a 20 percent rating under Diagnostic Code 5271, the Veteran must demonstrate marked limitation of motion of the ankle.  The Veteran has demonstrated left ankle plantar flexion between 35 and 45 degrees and left ankle dorsiflexion between 10 and 20 degrees.  Thus, the Veteran displays two thirds of normal range of motion in plantar flexion, and roughly half of the range of motion for dorsiflexion.  

When considering functional loss pertaining to the left ankle, the March 2014 examiner stated that the Veteran did have some functional impairment or loss including less moment then normal and mild varus in both ankles, as well as pain on movement of the left ankle.  Significantly, although the VA examiner noted the Veteran suffered from functional loss, he did not find that range of motion of the left ankle was additionally limited by pain, fatigue, weakness, lack of endurance or other factors.  Similarly, the June 2013 VA examiner found that the Veteran suffered from less movement than normal, weakened movement, and pain on movement in the left ankle, but no excess fatigability, incoordination, impaired ability, swelling, deformity, or instability.  The Board recognizes that the Veteran experiences pain during range of motion; however significantly the Veteran did not have additional limitation of range of motion of the ankle following repetitive use testing.  The March 2014 VA examiner specifically noted the Veteran had increased pain during flare-ups but there was no additional range of mention or functional loss during flare-ups and that the Veterans ankle condition did not impact his ability to work.  Competent medical evidence reflects that the currently assigned 10 percent rating properly compensates him for the extent of functional loss resulting from his symptoms.  Although it was noted in the record that the Veteran exhibited pain on motion in the left ankle, these findings have already been taken into consideration in the assignment of the current 10 percent ratings for the left ankle under 38 C.F.R. § 4.59.  Under these circumstances, the Board finds that the 10 percent rating assigned for the left ankle contemplates the degree of functional loss resulting from pain, and additional functional impairment as to warrant a higher rating is not shown.  Cf. DeLuca, 8 Vet. App. at 202.  In short, the Veteran's limitation of motion is not marked, but rather is moderate. 

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, no other arguably applicable Diagnostic Code would provide a separate or higher rating.  As the Veteran does not have arthritis in his ankle, Diagnostic Codes 5003 and 5010 are not appropriate.  Additional compensable evaluations are available for ankylosis of the ankle, and ankylosis of the subastragalar, or tarsal joints under Diagnostic Codes 5270 and 5272, respectively.  As discussed above, the examiners in all the examinations stated the Veteran's left ankle was not ankylosed, and the Veteran retains at least half of full range of plantar flexion and dorsiflexion in his left ankle.  In addition, additional compensable evaluations are available under Diagnostic Codes 5273 and 5274 for, respectively, malunion of the os calcis (calcaneus) or astragalus (talus), and astragalectomy.  There is no evidence or suggestion that the Veteran would meet the criteria for a rating under these Diagnostic Codes.


In short, the preponderance of the evidence is against the claim for an increased rating for the left ankle disability; therefore, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim must be denied.  

Extraschedular Consideration of Ankles

The Board has also considered whether the Veteran's claims should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014). 

The Board finds that referral for extraschedular consideration is not warranted.  The manifestations of the Veteran's service-connected left and right ankle disabilities are contemplated and reasonably described by the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270-5274 (2014).  In this regard, the Veteran's left and right ankle disabilities have been manifested by limitation of motion with pain and slight weakness.  This type of disability picture is specifically addressed in the rating criteria set forth in the above Diagnostic Codes. 

In sum, the Board finds that a comparison of the Veteran's left and right ankle disabilities with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b) (2014).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has only been granted service connection for his left and right ankle disabilities.  The Veteran has at no point during the current appeal indicated that his service-connected ankle disabilities result in further disability when looked at in combination with each other.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's service-connected right and left ankle disabilities.  38 C.F.R. § 4.71a.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disability renders him totally unemployable.  His June 2013 examination noted that while he has stopped working, that it was because his place of employment had closed.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.

Service Connection-Left and Right Hip condition

The Veteran essentially contends that he has left and right hip conditions that he incurred in service.   Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, there must be (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
Simply stated, there is no evidence that the Veteran has been treated for or has current hip conditions since leaving service, at any point during the appeal.  The Veteran's VA medical center records are negative for treatment of a hip condition and the Veteran has submitted no private treatment records or any other evidence indicating a hip condition.  The Veteran has not submitted lay statements indicating what his hip condition may be, nor indicated what his symptoms are.

The Board thus concludes that there is no current competent evidence indicating that the Veteran has a right or left hip condition either at this time or at any time during the pendency of this appeal.  Therefore, in the absence of a currently diagnosed disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Under the circumstances, the Veteran has not met the requirements to establish service connection for a left or right hip condition and service connection must be denied.  The preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2014).


ORDER

Entitlement to an initial rating in excess of 10 percent for a right ankle disability is denied.

Entitlement to a compensable rating prior to April 12, 2010, and 10 percent thereafter for a left ankle disability is denied.  

Entitlement to service connection a right hip condition is denied.

Entitlement to service connection for a left hip condition is denied.


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


